Case: 1:19-cv-02670-SO Doc #: 17 Filed: 10/30/20 1 of 3. PageID #: 2255




                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION



DEBRA A. DYE,                                 )       Case No.: 1:19 CV 2670
                                              )
       Plaintiff                              )
                                              )
         v.                                   )       JUDGE SOLOMON OLIVER, JR.
                                              )
COMMISSIONER OF SOCIAL                        )
SECURITY ADMINISTRATION,                      )
                                              )
       Defendant                              )       ORDER


       The Commissioner of Social Security Administration (“Commissioner”) denied disability

benefits to Plaintiff Debra A. Dye (“Plaintiff” or “Dye”) in the above-captioned case. Plaintiff then

sought judicial review of the Commissioner’s decision, and this court referred the case to Magistrate

Judge Thomas M. Parker (“Magistrate Judge” or “Judge Parker”) for preparation of a Report and

Recommendation (the “R & R”). Both parties submitted briefs on the merits. (ECF Nos. 11, 13, 14.)

Plaintiff requests an order vacating the Commissioner’s decision and remanding the case on the

grounds that the Administrative Law Judge (“ALJ”) erred in two ways: (1) failing to properly

evaluate the medical opinion of the treating physician, and (2) failing to account for the impact of

her headaches and agoraphobia on her ability to sustain regular work. (Pl.’s Br., ECF No. 11.) The

Commissioner sought final judgment upholding the decision below. (Def.’s Br., ECF No. 13.)
Case: 1:19-cv-02670-SO Doc #: 17 Filed: 10/30/20 2 of 3. PageID #: 2256




         Judge Parker submitted a R & R (ECF No. 15) on September 25, 2020, recommending that

the court vacate the Commissioner’s final decision and remand for further proceedings. First, the

Magistrate Judge found that the ALJ “failed to comply with the treating physician rule in discounting

[the treating physician’s] opinion.” (Id. at PageID #2251.) The R & R explains that “because [the

ALJ] assigned less than controlling weight to [the treating physician’s] opinions, [she] was required

to explain the weight she did assign and provide good reasons for that weight.” (Id. at

PageID #2248.) Further, the R&R notes that because the ALJ never mentioned any of the factors

required by 20 C.F.R. §§ 416.927(c) in her analysis, there is no way to know if she considered these

factors when she discounted the treating physician’s opinion. As a result, the ALJ’s evaluation of

the treating physician’s opinion did not comply with the agency’s treating physician rule.

         Second, Judge Parker found that the ALJ did not properly evaluate the treating physician’s

opinion in determining Dye’s Residual Functional Capacity (“RFC”). (R & R at

PageID #2252–2253, ECF No. 15.) The R&R explains that “[a]t Step Four of the sequential analysis,

the ALJ must determine a claimant’s RFC by considering all relevant medical and other evidence.”

(Id. at PageID #2251.) The main cause of Dye’s physical limitations was her Chiari

malformation.1After considering Dye’s headaches and agoraphobia diagnosis, the ALJ found that

“the limitations caused by these conditions were much less severe than alleged by Dye.” (Id. at

PageID #2252.) However, as the treating physician stated, the “limitations caused by Dye’s Chiari

malformation symptoms were much greater than those assessed by the ALJ.” (Id.) While the ALJ



     1
              As Judge Parker explained, “Chiari malformation is a condition in which brain tissue
              extends into the spinal cord because an abnormally small or misshapen skull is
              pressing on the brain, forcing it downward.” (R & R at PageID #2234 n.3, ECF
              No. 15.)

                                                 -2-
Case: 1:19-cv-02670-SO Doc #: 17 Filed: 10/30/20 3 of 3. PageID #: 2257




was not required to adopt the treating physician’s opinion in its entirety, she was required to provide

good reasons for assigning less than controlling weight to those opinions. Consequently, Judge

Parker found that the ALJ did not properly evaluate the treating physician’s opinion. (Id.) The R&R

therefore recommends vacating the Commissioner’s final decision and remanding for the ALJ to

“reassess Dye’s RFC after properly evaluating the opinion of the treating physician.” (Id. at

PageID #2253.)

       Objections to the R & R were due by October 9, 2020, but neither party submitted any.

Accordingly, this matter is ripe for review.

       The court finds, after careful de novo review of the R & R and all other relevant documents

in the record, that the Magistrate Judge’s conclusions are fully supported by the record and

controlling case law. Accordingly, the court adopts as its own Judge Parker’s Report and

Recommendation (ECF No. 15). The court hereby vacates the Commissioner’s decision and

remands the case for further proceedings consistent with this opinion.

       IT IS SO ORDERED.


                                                       /s/ SOLOMON OLIVER, JR.
                                                       UNITED STATES DISTRICT JUDGE


October 30, 2020




                                                 -3-
